      Case 3:19-cr-04749-JLS Document 344 Filed 10/14/20 PageID.1129 Page 1 of 1



1
2
3                            UNITED STATES DISTRICT COURT
4                           SOUTHERN DISTRICT OF CALIFORNIA
5
6    UNITED STATES OF AMERICA,                       Case No.: 19CR4749-JLS
7                                       Plaintiff,
                                                     ORDER CONTINUING STATUS
8    v.                                              HEARING

9    LUAY DANIEL MAMOU (1),
     MICHAEL AMIR BACHOUA (3),
10
     ELTON RAY LAWRENCE (4),
11   AUSTIN WHEELER BROWN (8),
     RONALD WADE ALREAD, SR. (10),
12
     ERIK ROBERT VISTA (12),
13                                   Defendants.
14
15
           Pursuant to joint motion, IT IS HEREBY ORDERED that the Status Hearing
16
     presently scheduled for October 16, 2020 shall be continued to December 4, 2020 at 2:00
17
     p.m. Defendants released on bond shall file an acknowledgment of the new hearing date
18
     by October 16, 2020.
19
           For the reasons set forth in the joint motion, the Court finds that the ends of justice
20
     will be served by granting the requested continuance, and these outweigh the interests of
21
     the public and the defendant in a speedy trial. Thus, the Court finds that time is excluded
22
     in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
23
           IT IS SO ORDERED.
24
25   Dated: October 14, 2020
26
27
28


                                                                                      19CR4749-JLS
